DETAILED ACTION
	This is the first office action for US Application 16/591,633 for a Cable Management Assembly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second connection portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0014601 to Chen et al.  Regarding claim 1, Chen et al. discloses a cable management assembly comprising a cable management device (11, 12, and 13) and a supporting device (21) detachably connected to the cable .  
	Regarding claim 5, the cable management device comprises a first arm (11), a second arm (12) and a connecting member (13).  The connecting member comprises a first connecting portion and a second connecting portion (on each side of 13 connecting to arms 11, 12).  The first and second connecting portions are configured to be respectively mounted on a first end portion of the first arm and a first end portion of the second arm.  Regarding claim 6, the first connecting portion and the second connecting portion of the connecting member are respectively pivoted to the first end portion of the first arm and the first end portion of the second arm (see figs. 1, 2, 5, 8, 10 and 11 showing a pivotal connection).
	Regarding claim 7, the connecting member of the cable management device further comprises an intermediate portion located between the first connecting portion and the second connecting portion, and the two engaging members are arranged on two positions (top and bottom) of the intermediate portion.  Regarding claim 8, the supporting device comprises at least one supporting rod (141), and the mounting member is arranged on the at least one supporting rod.
	Regarding claim 9, at least one cable management feature is arranged on one of the first arm, the second arm and the connecting member.  Regarding claim 10, a contour shape of the first arm and a contour shape of the second arm are different.  .




Allowable Subject Matter
Claims 3, 4, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0183306 to Chen et al.
US 2014/0158646 to Chen et al.	US 2016/0161026 to Chen et al.	
US 2016/0215904 to Chen et al.	US 2014/0158834 to Chen et al.
US 2018/0049341 to Chen et al.
The above prior art discloses various cable management assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632